Citation Nr: 9922612	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which confirmed a 10 percent evaluation 
for the disability at issue, with an intervening period of a 
temporary total hospitalization rating.  By a rating decision 
in October 1998, the rating was increased to 30 percent, 
retroactively effective from April 1996, with the intervening 
period of a temporary total hospitalization rating.  


REMAND

Following certification of this appeal to the Board in 
December 1998, and following the veteran's testimony before 
the undersigned Board member during a June 1999 
videoconference hearing, the veteran submitted additional 
evidence.  The evidence consisted of a June 1999 letter from 
the Social Security Administration (SSA), informing the 
veteran that he had been found to be totally disabled as of 
August 13, 1997, and that his benefits started February 1998.  
The reason for the disability was noted to be "anxiety 
related disorders."

A waiver of the right to readjudication by the RO pursuant to 
38 C.F.R. § 20.1304(c) (1998) was not submitted with the June 
1999 SSA letter.  The Board notes that a waiver submitted to 
the RO at the time of the videoconference hearing applies 
only to the VA medical records with which it was submitted.  
As a result, the veteran's claim for an increased evaluation 
for PTSD, along with the newly submitted June 1999 letter 
from the SSA, must be remanded to the RO for initial 
consideration.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

In light of the June 1999 SSA letter to 
the veteran, the RO should undertake all 
indicated development.  Then, on the 
basis of all additional evidence, the RO 
should readjudicate the appellant's claim 
of entitlement to an increased evaluation 
for PTSD.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to afford the appellant due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

